Citation Nr: 0946741	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

To support his claim, the Veteran testified at a hearing at 
the RO in October 2006 before the undersigned Veterans Law 
Judge (VLJ) of the Board.

The Veteran also perfected an appeal of the RO's denial of 
service connection for bilateral hearing loss and tinnitus.  
However, the Board granted those claims in a February 2007 
decision, while remanding the claim for hepatitis C to the 
Appeals Management Center (AMC) for further development.  And 
the Veteran did not appeal either the initial ratings or 
effective dates assigned for his hearing loss and tinnitus.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(indicating he must separately appeal these downstream 
issues).  So only his hepatitis C claim remained.

Upon receiving this case back from the AMC, the Board issued 
a decision in February 2008 denying this remaining claim for 
service connection for hepatitis C.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court/CAVC).  In an April 2009 order, 
granting a joint motion, the Court vacated the Board's 
February 2008 decision and remanded the hepatitis C claim to 
the Board for further development and readjudication 
in compliance with directives specified in the joint motion.

Because of the Veteran's age, the Board since has advanced 
this case on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a) (West 2002).

Regrettably, though, to comply with the Court's order, the 
Board must again remand this case to the RO via the AMC for 
still further development.


REMAND

The Court-granted joint motion indicates VA needs to try and 
obtain additional medical records from Dr. R. Di'L, the 
Veteran's family physician who reportedly treated him during 
the 1980s and, importantly, perhaps even prior to this 
doctor's initial discovery of a liver problem and diagnosis 
of hepatitis C in 1989.  The joint motion points out the 
particular need to try and obtain these additional records, 
before readjudicating the claim, because the Board's February 
2008 denial of the claim (since, as mentioned, vacated) was 
in part predicated on the absence of any documented 
complaints of fatigue or other symptoms commonly associated 
with hepatitis C for so many years after the Veteran's 
military service ended in 1953.

Accordingly, to satisfy the duty to assist, this case is 
REMANDED to try and obtain these additional records.  
38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(1).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  With his authorization, request the 
records of any treatment the Veteran may 
have received prior to 1989 from his 
family physician, Dr. R. Di'L, 99 Cold 
Spring Rd, Syosset, New York 11791.  Keep 
the Veteran apprised of the efforts to 
obtain these additional records, and if 
these efforts are unsuccessful and it is 
determined that further attempts would be 
futile, then also notify him accordingly 
as required by 38 U.S.C.A. § 5103A(a)(1) 
and 38 C.F.R. § 3.159(c)(1)



2.  If, however, these additional records 
are obtained, then if possible forward the 
claims file to the same VA physician that 
was asked to comment about this case in 
September 2007 and ask that he submit a 
supplemental opinion after having the 
opportunity to consider this additional 
evidence.  With the benefit of this 
additional evidence, he is again requested 
to provide a medical opinion indicating 
whether it is at least as likely as not 
(meaning 50 percent or greater 
probability) the Veteran's hepatitis C is 
attributable to his military service from 
May 1951 to May 1953, and specifically to 
any coincident risk factor like treatment 
- including stitching, he purportedly 
received for a right thumb injury.

This commenting VA physician is also asked 
to consider the three supporting opinions 
dated in January 2003, December 2007 and 
June 2009 from L.J.J., M.D., FACP, 
Professor of Medicine and Chief of 
Hepatology at the Miami VA Medical Center, 
as well as the other relevant evidence in 
the claims file, including the only 
available service treatment record - the 
report of the Veteran's military 
separation examination.

If, after reconsidering the relevant 
evidence and any additional evidence 
obtained on remand, this VA physician is 
still unable to provide this requested 
medical nexus opinion without resorting to 
mere speculation, then he should again 
expressly indicate this.  On the other 
hand, if he now has sufficient information 
on which to provide an opinion, he must 
discuss the rationale of it.



If, for whatever reason, it simply is not 
possible or feasible to have this same VA 
physician comment further, then have the 
Veteran examined by someone equally 
qualified to make this important 
determination regarding the etiology of 
his hepatitis C.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his attorney a 
supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

